Citation Nr: 1535784	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity. 

2.  Entitlement to service connection for depression, to include as secondary to service-connected radiculopathy of the left lower extremity and service-connected osteoarthritis of the lumbar spine.  

3.  Entitlement to service connection for a skin condition with lesions and boils.

4.  Entitlement to a disability rating in excess of 40 percent for service-connected osteoarthritis of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a left leg condition.  A September 2007 RO rating decision granted entitlement to service connection for radiculopathy of the left lower extremity and established a 10 percent disability rating, effective May 3, 2006.  In July 2014, this claim was before the Board and the Board granted an increased disability rating of 20 percent for radiculopathy of the left lower extremity and remanded the issue of entitlement to an initial disability rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity.  A July 2014 RO Rating decision implemented the July 2014 Board decision and established May 3, 2006 as the effective date for the increased 20 percent disability rating for the Veteran's radiculopathy of the left lower extremity.   
 
A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  As noted below, it appears that the Veteran may be in receipt of Social Security disability benefits.  Also, the May 2015 VA examination report noted that the Veteran's service-connected radiculopathy of the left lower extremity impacted his ability to work.  Further, a January 2015 VA treatment note noted that the Veteran reported he retired "due to these issues and not being able to work," referenced "lower back pain making it difficult for him to work" and also noted that the Veteran reported a letter from a previous primary care provider that stated he "was unable to work due to these issues."  The Board notes that the Veteran was granted entitlement to service connection for radiculopathy of the left lower extremity on a secondary basis to his service-connected osteoarthritis of the lumbar spine.  As such, the Board concludes that the evidence of record suggests that the Veteran's service-connected radiculopathy of the left lower extremity currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  Therefore, a claim for a TDIU is properly before the Board  

The Veteran testified at an August 2013 Board hearing before the undersigned Acting Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

Subsequent to the Supplemental Statement of the Case issued in June 2015, additional documents were associated with the Veteran's claims file, without a waiver of initial review by the agency of original jurisdiction (AOJ).  As the Board is remanding the Veteran's claim, the AOJ will have the opportunity to review this evidence in the first instance.

The Veteran was previously represented by a private attorney.  Of record is an October 2014 VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing D.L. as the Veteran's representative.  This is the most recent form of record appointing a representative.  Also of record is a July 2015 letter from the Veteran to D.L., a copy of which was received by VA in August 2015, stating that the Veteran "no longer require[s] or need[s] your legal services."  As such, the Veteran has revoked D.L. as his representative and therefore is currently unrepresented.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND
Neuropathy and TDIU Claims

Upon review of the record, there is indication that the Veteran may be in receipt of Social Security disability benefits.  For example, a January 2015 VA treatment note stated that the Veteran "has been disabled by social security."  As such, remand is required to attempt to obtain any Social Security Administration records that may be available.  

Also, VA treatment records of record referenced that the Veteran was receiving private medical care.  For example, an October 2014 VA treatment note referenced the Veteran receiving private medical care for his back.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Further, while on remand, any outstanding VA treatment records must be obtained (the Board notes that the most recent VA treatment records of record are from June 2015).  The Board notes that a September 2014 VA treatment record notes that the Veteran "is requesting a letter stating he is disabled for school loan purposes" and a later September 24, 2014 VA treatment note indicated that a "letter has been completed per [primary care provider] as requested."  A copy of this referenced letter is not of record.  While on remand, if available, a September 2014 letter from the Veteran's primary care provider, referenced in a September 24, 2014 VA treatment note, should also be obtained.

With respect to the TDIU claim, as noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  No notice regarding the TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, while on remand, proper notice must be provided and any necessary development undertaken.

Depression, Skin Condition and Lumbar Spine Claims

In May 2013 the RO denied the Veteran's claims for entitlement to service connection for depression and a skin condition.  A Notice of Disagreement (NOD) was received as to this decision in June 2014.  In October 2014, the RO denied the Veteran's claim for entitlement to an increased disability rating for a service-connected lumbar spine disability.  A NOD was received as to this decision in November 2014.  Where, as in this case, a NOD has been timely filed and a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, on remand, a SOC must be issued with respect to these claims.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any Social Security Administration records that may be available.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  Obtain any outstanding VA treatment records (the Board notes that the most recent VA treatment records of record are from June 2015).  If available, a September 2014 letter from the Veteran's primary care provider, referenced in a September 24, 2014 VA treatment note, should also be obtained.  

4.  With respect to the Veteran's claim of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

6.  Issue a Statement of the Case regarding the issues of entitlement to service connection for depression, to include as secondary to service-connected radiculopathy of the left lower extremity and service-connected osteoarthritis of the lumbar spine; entitlement to service connection for a skin condition with lesions and boil; and entitlement to a disability rating in excess of 40 percent for service-connected osteoarthritis of the lumbar spine.  Advise the Veteran of the procedural requirements to perfect an appeal of these issues.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





